Filed 4/5/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 66







State of North Dakota, 		Plaintiff and Appellee



v.



Joseph Stephen Dobson, 		Defendant and Appellant







No. 990273







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Michael O. McGuire, Judge.



AFFIRMED.



Per Curiam.



Steven D. Mottinger (submitted on brief), 921 2
nd
 Avenue S., Fargo, N.D. 58103, for defendant and appellant.



Jennifer L. Thompson (submitted on brief), Assistant State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee.

State v. Dobson

No. 990273



Per Curiam.

[¶1]	Joseph Stephen Dobson appeals from a trial court judgment entered upon jury verdicts finding him guilty of driving a motor vehicle while under the influence of intoxicating liquor and driving while his license was suspended or revoked.  We conclude the verdicts are supported by substantial evidence.  We, therefore, affirm the judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom

Carol Ronning Kapsner